Citation Nr: 1136792	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a compensable evaluation for residuals of a nasal fracture, postoperative, with hypertrophic rhinitis.

3.  Entitlement to a compensable evaluation for malaria.

4.  Entitlement to a compensable evaluation for residuals of a shell fragment wound, left leg.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2007, the Board issued a decision which denied the Veteran's claims seeking compensable evaluations for residuals of nasal fracture, postoperative, with hypertrophic rhinitis; malaria; and residuals of a shell fragment wound, left leg.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, based on an August 2008 Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.

The Board's May 2007 decision remanded the Veteran's remaining claims for entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional evidentiary development and were not part of the Veteran's appeal to the Court.

In February 2009, the Board remanded all of the issues in this appeal so that the RO could issue additional notice, obtain updated treatment records, and schedule the Veteran for updated VA examinations.

In June 2011, the Veteran filed to reopen his claim seeking service connection for diabetes mellitus, type II, to include being secondary to inservice exposure to herbicides.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  See Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002).

The issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a nasal fracture, postoperative, with hypertrophic rhinitis, are not productive of 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Incapacitating episodes of hypertrophic rhinitis requiring prolonged antibiotic treatment have not been shown, nor have at least three non-incapacitating episodes per year of hypertrophic rhinitis characterized by headaches, pain, and purulent discharge or crusting.

2.  There is no evidence of residuals of the Veteran's service-connected malaria.

3.  The Veteran's residuals of a shell fragment wound, left leg, have been manifested by an anterior left thigh scar, measuring 3.5 centimeters (cm.) long and 4 millimeters (mm.) wide.  This scar is not tender to palpation; without elevation or depression; no inflammation, ulceration, edema, or keloid formation; no adherence or damage to underlying tissue; and does not result in any limitation of motion or function, or any muscle or skeletal damage.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of a nasal fracture, postoperative, with hypertrophic rhinitis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513 (2010).

2.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2010).

3.  The criteria for a compensable evaluation for shell fragment wound, left leg, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 4.118, Diagnostic Code 7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Recently, the RO scheduled the Veteran for VA examinations in February 2010 to determine the severity of his service-connected residuals of a nasal fracture, postoperative, with hypertrophic rhinitis; malaria; and residuals of a shell fragment wound, left leg.  These VA examinations were performed by a VA physician that had reviewed the Veteran's claims file, reviewed the history of these conditions with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that these examinations are inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Goober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking increased evaluations for his service-connected residuals of a nasal fracture, postoperative, with hypertrophic rhinitis; malaria; and residuals of a shell fragment wound, left leg.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Residuals of Nasal Fracture, Postoperative, with Hypertrophy Rhinitis

Historically, the Veteran served on active duty in the Army from August 1969 to February 1972, including service in Vietnam from August 1970 to July 1971.  His report of separation, Form DD 214, revealed that he was awarded a Combat Infantrymen Badge and a Purple Heart.

A review of the Veteran's service treatment records revealed that he injured his nose falling on a mortar tube during service.  He underwent a septoplasty for this injury in November 1971.

In June 1972, the RO issued a rating decision which granted service connection for residuals of a nasal fracture, postoperative, with hypertrophic rhinitis, and assigned a 10 percent disability rating, effective from February 1972.  A rating decision, dated in July 1976, reduced the initially assigned disability rating to a noncompensable rating, effective from October 1976.

The Veteran filed his current claim seeking an increased evaluation for his service-connected residuals of a nasal fracture, postoperative, with hypertrophic rhinitis, in September 2003.  

In January 2004, a VA examination of the nose, sinus, larynx, and pharynx was conducted.  The examination report noted the Veteran's history of a broken nose incurred during service.  Physical examination revealed no nasal deformity.  Both external nares were clear, and the Veteran was able to get air through both sides.  X-ray examination of the nose revealed no evidence of fracture or deformity, and paranasal sinus x-ray revealed no sinusitis.  The report concluded with an impression of service-related nasal fracture, postoperative with hypertrophic rhinitis with subjective symptoms, but no objective confirmation.

In February 2010, a VA examination of the nose, sinus, larynx and pharynx was conducted.  The examination report noted that the Veteran's claims file had been reviewed by the VA examiner.  The Veteran reported nasal stuffiness in both nostrils 100 percent of the time for which he takes an over-the-counter nasal spray.  He reported that he has nasal congestion and drainage with a mixed green and white mucus on a daily basis.  He also reported fair relief of the nasal stuffiness with the use of nasal spray, the name of which he could not recall.  He denied having any nasal crusting or sinus headaches related to sinus infections.  He also denied having received any antibiotic treatment for this condition.  The Veteran reported that his nasal symptoms do not interfere with his job in the steel mill as a welder, and do not interfere with his bathing, dressing, cooking, cleaning or laundry.  Physical examination revealed no sinus tenderness.  The report noted that the septum was fairly midline, with the left passage measuring 6 mm. and the right nasal passage measuring 5 mm.  His nasal membranes were pink, and there was scant clear nasal discharge.  The report noted that the nasal passages appeared open with no nasal polyps.  The report concluded with a diagnosis of status post operative nasal fracture with hypertrophic rhinitis, and sinusitis with no clinical, radiological or other evidence in the claims file to support chronic sinusitis. 

A review of the Veteran's records received from the Social Security Administration, as well as the post service treatment records obtained by the RO in support of the Veteran's claim, revealed no significant findings or diagnosis regarding treatment of any residuals of the nasal fracture.  Treatment reports in April 2008 and September 2008 noted that physical examination of the Veteran's nose revealed normal mucosa and airways, with no septal deviation.

The RO has evaluated the Veteran's residuals of a nasal fracture, postoperative, with hypertrophic rhinitis, as noncompensably disabling pursuant to Diagnostic Codes 6502 and 6513.  Diagnostic Code 6502 provides that a 10 percent evaluation is assignable for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides to complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  Under 38 C.F.R. § 4.97, Diagnostic Code 6513, used in rating chronic maxillary sinusitis, a 10 percent rating is warranted for sinusitis when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A note to this provision defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician. 

The Board evidence does not show that the Veteran's service-connected nasal fracture disability picture meets the criteria for a compensable evaluation.  The VA examiner in January 2004 noted that physical examination revealed no nasal deformity, with external nares that were clear.  The February 2010 VA examination found the septum to be fairly midline, with open nasal passages and no nasal polyps.  The evidence of record also fails to show one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment.  Nor does the evidence show three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The available treatment records are silent as to any treatment for this condition.  Moreover, during the February 2010 VA examination of the nose, sinus, larynx and pharynx, the Veteran denied having any nasal crusting or sinus headaches related to sinus infections.  He also denied having received any antibiotic treatment as a result of his nasal fracture.  

The Board has also considered whether a separate or higher rating is warranted under any other code.  Diagnostic Code 6504 provides that scars of the nose or loss of part of the nose may be assigned a 10 percent rating if there is loss of part of one ala, or other obvious disfigurement; or a 30 percent rating if the scarring or loss of part of the nose results in exposure of both nasal passages.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2010).  Here, the evidence of record does not show external scarring, loss of part of the nose, or any disfigurement.  Therefore, there is no appropriate basis for rating the disability under Diagnostic Code 6504.  In addition, the Board has found no other schedular basis for assigning a separate rating or a compensable rating.

B.  Malaria

Malaria was diagnosed and treated during service, which was confirmed by a blood smear in August 1971.

In June 1972, the RO issued a rating decision which granted service connection for malaria, and assigned thereto a noncompensable disability rating.  The Veteran filed his current claim seeking a compensable evaluation for his service-connected malaria in September 2003.  He has essentially reported no specific problems or complaints regarding this condition.  Diagnostic Code 6304, used in rating malaria, provides for a 100 percent disability rating for active disease.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Thereafter, malaria is rated based upon its residuals.  

The Veteran's records since service discharge show no treatment for malaria, or residuals therefrom.  A VA examination for infectious disabilities, performed in April 1999, concluded with a diagnosis of no malaria parasite infestation.  It also noted that malaria testing was negative.  A February 2010 VA examination for infectious, immune, and nutritional disabilities noted that the Veteran reported an acute episode of malaria while he was in Vietnam.  He denied having any further any further treatment or medication for this condition, and that there has been no recurrences of malaria.  The report also noted that the Veteran denied any chills, fever, muscle aches, headaches, nausea, vomiting, or diarrhea related to any episode of malaria.  Finally, he denied any history of liver or kidney failure, and his spleen was normal on a March 2008 computerized tomography scan of his abdomen.  The report concluded with a diagnosis of malaria, with no parasites on malaria smear and no recurrence.

After a careful review of the evidence of record, it is found that a compensable evaluation for malaria residuals has not been established.  There is no indication in the record that the Veteran has any active disease or any current residuals related to malaria.  As a consequence, a compensable evaluation is not warranted.

C.  Residuals of a Shell Fragment Wound, Left Leg

Evaluating residuals of a gunshot wound entails reviewing the initial injury.  In this case, however, the Veteran's available service medical records are silent as to any complaints of or treatment for a shell fragment wound to the left leg.  

A VA physical examination performed in May 1972, concluded with a diagnosis of no residuals of a gunshot wound to the left side.  However, in June 1972, the RO issued a rating decision which granted service connection for residuals of shell fragment wound to the left leg, and assigned to this condition a noncompensable disability rating.  The Veteran filed his current claim seeking an increased disability rating for his service-connected residuals of a shell fragment wound to the left leg in September 2003.  

In January 2004, a VA examination for muscles was conducted.  The examination report noted the Veteran's history of shrapnel wound to his left hip in January 1971.  The report states, "[h]e says he is having no problems with the injury and 'can't see the scar.'"  The report also noted that the Veteran has had skin grafts on his left leg for an industrial burn.  Physical examination revealed no evidence of a scar on his left hip, and palpation to the left hip area failed to reveal any residual tenderness or foreign body.  The Veteran's left hip exhibited a full range of motion, and he walked without a limp.  X-ray examination of the left hip was normal, and no radiopaque foreign bodies were visualized.  The report concluded with a diagnosis of shell fragment wound to the left hip, without retained foreign body or residual manifestations.

In February 2010, the Veteran underwent a VA examination to ascertain the severity of the residuals of shell fragment wound, left leg.  The Veteran denied having received any treatment for the scar or shell fragment wound since his discharge from the military.  He reported having occasional left hip pain with walking and standing, and indicated that he believed the pain was present since 1972.  He was unable to be any more specific, and he denied having ever having sought treatment for this condition.  The Veteran also denied having any pain in the left knee or left thigh, or any residuals secondary to his scar, including no ulcerations, bleeding, or pain.  Physical examination revealed a scar that was 3.5 cm. long and 4 mm. wide, on the anterior left thigh, and slightly lighter than the surrounding skin.  Physical examination of the scar revealed no elevation or depression; no inflammation, ulceration, edema, or keloid formation; no adherence or damage to underlying tissue; no sloughing, decreased range of motion, or decreased function secondary to this scar.  Physical examination of the left hip revealed no redness, warmth, tenderness, or effusion.  Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees, without pain.  The report noted that the Veteran was -5 degrees of hip flexion secondary to stiffness.  The report also noted left hip adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Range of motion testing of the left hip was without pain or increased weakness, or decreased endurance or incoordination, following repetitive range of motion testing.  The report concluded with a diagnosis of shell fragment wound of the left anterior thigh, with no residual.  The VA examiner further opined that the Veteran's complaints of left hip pain was "unlikely" related or secondary to his scar, which was superficial and involved no muscle or skeletal damage, and no retained foreign body.  

The Veteran's residuals of shell fragment wound, left leg, are rated as noncompensably disabling pursuant to the provisions of Diagnostic Codes 7805.  See 38 C.F.R. § 4.73.

During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  

Pursuant to Diagnostic Code 7805, effective prior to October 23, 2008, scars are to be rated based upon their limitation of function of the effected part.  In this case, no limitation of motion has been shown or attributed to the Veteran's anterior left thigh scar.  In particular, the Veteran reportedly has a full range of motion in his left hip.  Thus, a higher disability rating is not warranted under this provision.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Additionally, the January 2004 VA examination noted that a wound to the left hip could not be found, and that this area was not tender to palpation.  Moreover, the VA examination report concluded with a diagnosis of shell fragment wound to the left hip without retained foreign body or residual manifestations.  The February 2010 VA examination concluded with a diagnosis of shell fragment wound of the left anterior thigh with no residuals.  The VA examiner further opined that the Veteran's complaints of left hip pain was "unlikely" related or secondary to his scar.  In support of this opinion, the VA examiner noted that the Veteran's left anterior thigh scar was superficial, involved no muscle or skeletal damage, and no retained foreign body.  Accordingly, a higher disability rating under the remaining diagnostic codes relating to scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7804 (2010).

While the Veteran is competent to report symptoms of pain in his left hip, the Board does not find his statements that he believed his left hip pain was present since 1972 credible.  This contention is not supported by a review of the Veteran's post service treatment records and contradicts the Veteran's own statements during his the January 2004 VA examination, which noted that "[h]e says he is having no problems with the injury and 'can't see the scar.'"  

Diagnostic Code 5313 provides for the evaluation of impairment of muscles associated with Muscle Group XIII, a posterior thigh group that includes the hamstring complex of 2 joint muscles - (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  The function of this Group is (1) extension of the hip and flexion of the knee; (2) outward and inward rotation of the flexed knee; and (3) acting with rectus femoris and yartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at the knee joint.  Id.  

Under Diagnostic Code 5313, a moderate disability warrants a 10 percent rating.  A 30 percent rating is applicable for a moderately severe disability.  A 40 percent rating is for consideration where there is evidence of a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

Under 38 C.F.R. § 4.56(d)(2), a moderate disability of muscles is described through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Service department record or other evidence of in- service treatment for the wound must be of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue with some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56 (2006).

In this case, the Veteran's service treatment records fail to show any treatment for a shell fragment wound.  Moreover, post service treatment records, including a VA examination shortly after his discharge from the service, revealed no evidence of any ongoing problems relating to this injury.

Currently, there is no evidence of muscle damage.  Nor is there evidence of tendon, artery, nerve, or bone damage.  Finally, there is no evidence of muscle hernia or weakness, including on repetitive use.  Thus, the evidence of record does not support a compensable disability rating under Diagnostic Code 5313.  

Accordingly, a compensable evaluation for residuals of a shell fragment wound is not warranted.

D.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable evaluation rating for residuals of his service-connected nasal fracture inadequate.  The Veteran's service-connected nasal fracture are evaluated under diseases of the nose, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his nasal fracture.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513.  A compensable evaluation is available based upon nasal passage obstruction, incapacitating episodes requiring antibiotic treatment, or non-incapacitating episodes per year of hypertrophic rhinitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6502, 6513 (2010).  However, none of these manifestations have been shown by the evidence of record.  As for the Veteran's malaria and shell fragment wound to the left leg, these disabilities have essentially resolved without residuals.  Accordingly, the level of disability and symptomatology exhibited by these disorders are adequately contemplated by the currently assigned evaluations.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show findings that would result in increased evaluations at any time during the period pertinent to this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 505.


ORDER

A compensable evaluation for residuals of nasal fracture, postoperative, with hypertrophy rhinitis, is denied.

A compensable evaluation for malaria is denied.

A compensable evaluation for residuals of a shell fragment wound, left leg, is denied.


REMAND

The Veteran is seeking an increased evaluation in excess of 50 percent for PTSD and entitlement to TDIU.  After reviewing the Veteran's claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In February 2009, the Board issued a remand to schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  In conducting this examination, the VA examiner was asked to provide an opinion as to whether the Veteran was unable to obtain or retain employment due (1) only to his PTSD; and (2) due to all of service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The remand also indicated that a complete rationale for any opinions expressed must be given.  

In February 2010, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the history of the Veteran's service-connected PTSD, and included the findings from a mental status examination.  Following the examination, the VA examiner opined that, "[g]iven that the Veteran has been retired for so long, the combination of his medical and psychiatric issues at this point may make it difficult for him to maintain employment with regard to regular attendance and social interaction."  

The Board finds that this opinion does not adequately resolve the issues remaining in this case.  In particular, the opinion is too ambiguous as currently written to assign any probative value to it.  Moreover, it is unclear whether the inability to provide a more definitive opinion was due to a need for further information, or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Accordingly, the Veteran must be scheduled for the new VA examination to ascertain the current severity of the Veteran's PTSD, and its effect on his employability.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance is neither optional nor discretionary); 38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010). 

In this case, service connection is in effect for PTSD, rated 50 percent disabling; malaria, rated noncompensable; residuals of shell fragment wound, left leg, rated noncompensable; and residuals of nasal fracture, postoperative, with hypertrophic rhinitis, rated noncompensable.  The Veteran's combined rating for these disabilities was 50 percent, since November 1998.  See 38 C.F.R. § 4.25 (2010).

Given the passage of time herein, the RO must schedule the Veteran for a current VA examination to ascertain the severity of his service-connected disabilities, and their effect on his ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i) (2010).  
Accordingly, these issues are remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities since May 2011.  Regardless of his response, the RO must attempt to obtain updated VA treatment records, since May 2011, from the VA medical center in Pittsburgh, Pennsylvania.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a global assessment functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report must be typed.
3.  The Veteran must also be afforded the appropriate VA examination(s) to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated, including consideration of all evidence received since the most recent statements of the case were issued.  If any claim remains denied, a supplemental statement of the case, to include consideration of extraschedular evaluations, must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


